Citation Nr: 1510100	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left knee condition. 

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left elbow condition.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right wrist condition.

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left wrist condition.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to January 2009, including service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In her February 2013 VA Form 9, the Veteran requested a videoconference hearing.  The hearing was initially scheduled for May 2, 2014.  The May 2, 2014 hearing was rescheduled at the Veteran's request because she was living in Korea.  The hearing was rescheduled for September 4, 2014.  The Veteran failed to report for that hearing.  The Veteran requested that the hearing be rescheduled in Korea; and if not, then to continue the appeal.  Accordingly, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704.

The issues of entitlement to service connection for a right knee, left knee, left elbow, right wrist, and left wrist conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision issued in March 2009 denied service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions.  Though the Veteran initiated an appeal of this decision, she did not perfect an appeal, and the decision became final.

2.  The evidence received since the March 2009 rating decision is new and raises a possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen her claims for service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions.  The RO denied the Veteran's claim of service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions in a rating decision issued in March 2009.  The Veteran filed a Notice of Disagreement in July 2009 and a Statement of the Case was issued in March 2010.  The Veteran did not file a timely Substantive Appeal and, therefore, the decision became final.  38 C.F.R. §§ 20.200, 20.202. Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

The prior evidence considered in the March 2009 denial consisted of the Veteran's service treatment records and a pre-discharge examination in December 2008. 

Since March 2009, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions.  Specifically, an August 2012 private treatment record noted that the Veteran's deep tendon reflexes were hypoactive and statements from the Veteran and her representative contend that the Veteran's conditions continue to manifest chronic pain and restrict her ability to perform regular activities.

The absence of evidence of a current disability was the element of service connection upon which the prior denials were based.  The private treatment records and the lay statements identified above relate to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claims.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for right knee, left knee, left elbow, right wrist, and left wrist conditions for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The Veteran's claim for service connection for a right knee condition is reopened, and, to this extent only, the appeal is granted.  

The Veteran's claim for service connection for a left knee condition is reopened, and, to this extent only, the appeal is granted.  

The Veteran's claim for service connection for a left elbow condition is reopened, and, to this extent only, the appeal is granted.  

The Veteran's claim for service connection for a right wrist condition is reopened, and, to this extent only, the appeal is granted.  

The Veteran's claim for service connection for a left wrist condition is reopened, and, to this extent only, the appeal is granted.  






REMAND

The Veteran served in Southwest Asia.  Although she has not asserted service connection based on her service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the AOJ must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Additionally, given the Veteran's symptoms, the Board finds that she must be scheduled for a VA examination addressing whether her conditions are due to undiagnosed illness or are medically unexplained chronic multi-symptom illnesses.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 1117, 5103(a) (West 2014) and 38 C.F.R. §§ 3.317, 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for service connection due to an undiagnosed illness.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service right knee, left knee, left elbow, right wrist, and left wrist symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her service right knee, left knee, left elbow, right wrist, and left wrist conditions that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

4.  After completing all development set forth in paragraphs 1 and 2 above, arrange for the Veteran to undergo a VA examination to address her right knee, left knee, left elbow, right wrist, and left wrist conditions.

The examiner is asked to review the pertinent evidence, including the Veteran and her representative's lay assertions regarding her symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

a. Please state whether her right knee, left knee, left elbow, right wrist, and/or left wrist symptoms can be attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any right knee, left knee, left elbow, right wrist, and/or left wrist condition(s), when did the condition(s) resolve?

b. Is the Veteran's right knee, left knee, left elbow, right wrist, and/or left wrist symptoms consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

c. If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's right knee, left knee, left elbow, right wrist, and/or left wrist symptoms are either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

d. Is it at least as likely as not (i.e., at least equally probable) that any diagnosed right knee, left knee, left elbow, right wrist, and/or left wrist symptoms had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


